Response to Arguments
Applicant’s arguments, see remarks, filed January 20, 2022, with respect to claim 1 have been fully considered and are persuasive.  The double patenting rejection of claim 1 has been withdrawn. 

Allowable Subject Matter
Claims 1-4, 7 and 21-37 are allowed in view of the prior arts of record.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, Bianciotto et al (US Pub. No. 2012/0308234) teaches a coherent optical receiver device, shown on Fig. 3, the device comprising: 
a compensation module (15) configured to receive an input signal (xi, xq, yi and yq), the compensation module having a plurality of taps (output ports); and 
an evaluation module (17) coupled to the compensation module, the evaluation module being configured to combine the first and second phase signal into a total phase signal (XWPE and XRPE).
Rollins et al (US Pub. No. 2011/0268459) teaches a timing recovery (TR) module configured to receive a compensated input signal (see Fig. 1).
However, none of the prior art cited alone or in combination provides the motivation to teach:
receiving, at equalizer circuitry an input signal from a time variant optical channel, the input signal comprising a plurality of polarization signals, and a transfer matrix of the equalizer circuitry comprising a plurality of taps;

calculating a determinant based on the transfer matrix and estimating a first sampling
phase error based on the determinant;
performing timing phase error compensation including (i) based on the first sampling phase error, determining a mean sampling phase error to prevent shifting of the plurality of taps due to interaction between the timing phase error compensation and symbol error compensation, and (ii) based on the mean sampling phase error, synchronizing a clock of the coherent optical receiver with phase of the input signal to generate a synchronized signal based on the equalized signal;
sampling the synchronized signal to generate a recovered data signal; and
performing the symbol error compensation including, based on at least one of the synchronized signal or the recovered data signal, determining a symbol error and adjusting the plurality of taps to compensate for the symbol error.

Regarding claim 29, Bianciotto et al (US Pub. No. 2012/0308234) teaches a coherent optical receiver device, shown on Fig. 3, the device comprising: 
a compensation module (15) configured to receive an input signal (xi, xq, yi and yq), the compensation module having a plurality of taps (output ports); and 
an evaluation module (17) coupled to the compensation module, the evaluation module being configured to combine the first and second phase signal into a total phase signal (XWPE and XRPE).

However, none of the prior art cited alone or in combination provides the motivation to teach:
an input configured to receive from a time variant optical channel an input signal including a plurality of polarization signals;
equalizer circuitry configured to, based on a plurality of taps, compensate for polarization
mode dispersion of the plurality of polarization signals to generate an equalized signal, wherein
a transfer matrix of the equalizer circuitry includes the plurality of taps;
timing phase circuitry configured to calculate a determinant based on the transfer matrix
and estimate a first sampling phase error based on the determinant;
timing recovery circuitry configured to perform timing phase error compensation
including (i) based on the first sampling phase error, determine a mean sampling phase error to
prevent shifting of the plurality of taps due to interaction between the timing phase error
compensation and symbol error compensation, and (ii) based on the mean sampling phase error,
synchronize a clock of the coherent optical receiver with phase of the input signal to generate a
synchronized signal based on the equalized signal; and
symbol recovery circuitry configured to (i) sample the synchronized signal to generate a
recovered data signal, and (ii) perform the symbol error compensation including, based on at
least one of the synchronized signal or the recovered data signal, determining a symbol error and
adjusting the plurality of taps to compensate for the symbol error.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALZID E SINGH whose telephone number is (571)272-3029.  The examiner can normally be reached on Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID PAYNE can be reached on (571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DALZID E. SINGH
Primary Examiner
Art Unit 2637

/DALZID E SINGH/Primary Examiner, Art Unit 2637